Citation Nr: 1410399	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, pain disorder with psychological and medical factors, bipolar disorder, and obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 1971, to include a tour of duty in the Republic of Vietnam from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, denied entitlement to service connection for PTSD.

In March 2008, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of the hearing is associated with the claims file.

The Board has previously explained that a March 2013 request by the Veteran for a Board hearing has been denied.  The Veteran was originally scheduled for a Travel Board hearing on March 18, 2009.  He notified VA that he was sick on the day of the scheduled hearing and was unable to attend.  See March 2009 statement.  Thereafter, he was scheduled for a video conference hearing on May 5, 2009.  That day the Veteran called VA to say that he had a medical condition (knee) that prevented him from travelling, and that he was told that he would be scheduled for a video hearing locally in Memphis, but had not received further information.  In September 2009, the Board remanded the Veteran's claim for the Veteran to be scheduled a video conference hearing.  He was then scheduled for a video conference hearing on November 10, 2009.  He failed to report to the scheduled hearing and did not notify VA.  In the March 2013 statement, he expressed a desired to have a hearing.  Absent a showing of good cause for why he was unable to attend the prior hearing, the new request for a hearing is denied, and the case will proceed as if the hearing request was withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(c).

This matter was previously before the Board in September 2011, June 2013, and October 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In November 2013, the Veteran underwent a VA PTSD examination so as to assess the precise nature and etiology of his asserted psychiatric disorder, to include PTSD.  Following review of the electronic record and examination of the Veteran, the VA psychologist concluded that the Veteran had a diagnosis of bipolar disorder, not otherwise specified, and obsessive compulsive traits.  The examiner further concluded that the Veteran's symptoms did not meet the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

However, in the examination report, the VA examiner listed three stressors that were experienced by the Veteran during his period of active service.  The first listed stressor was said to be adequate to support the diagnosis of PTSD, and that it was related to the Veteran's fear of hostile military or terrorist activity.  The examiner further identified all criteria used to establish the current PTSD diagnosis (Criteria A through F), but then concluded that the Veteran did not meet the full criteria for PTSD.  The examiner then indicated that all three identified stressors contributed to the Veteran's PTSD diagnosis.

In light of the contradictory findings as to whether the Veteran meets the criteria for a diagnosis of PTSD as set forth above, the Board finds that the Veteran must be scheduled for an additional VA examination by a psychiatrist so as to determine whether the Veteran meets the criteria for a diagnosis of PTSD, or any other psychiatric disorder, and if so whether such is manifested as a result of his period of active service or a service-connected disability.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA and private treatment records for the Veteran for his psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to be conducted by a psychiatrist. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the psychiatrist designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, shall be accomplished.

Following examination of the Veteran and review of the claims file, the psychiatrist is requested to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis. 

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity (means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), the examiner shall so state. 

For any additional psychiatric diagnosis (including the previously diagnosed bipolar disorder, not otherwise specified), the psychiatrist is requested to opine whether it is at least as likely as not that such disorder is etiologically related to the Veteran's period of active service (to include the September 1969 in-service treatment for personality conflict within his unit); had its onset in service; had its onset in the year immediately following his period of service; or is otherwise the result of a disease or injury in service.

The psychiatrist is requested to opine as to whether it is it at least as likely as not that any additional psychiatric diagnosis was caused (in whole or in part) by a service-connected disability, to specifically include tinnitus.

The psychiatrist is also requested to opine as to whether it is it at least as likely as not that any additional psychiatric diagnosis is aggravated (permanently worsened) by a service-connected disability, to specifically include tinnitus.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

